MEMORANDUM**
Jose Manuel Ramirez-Angeles appeals the sentence imposed following his guilty plea for being a deported alien found in the United States in violation of 8 U.S.C. § 1326. *582Pursuant to Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), Ramirez-Angeles contends that the district court erred in enhancing his sentence based upon facts that were not alleged in the indictment, proven beyond a reasonable doubt to a jury nor admitted by the defendant. The sole basis for the sentencing enhancement was Ramirez-Angeles’s prior “crime of violence” conviction, and his contention is foreclosed by our recent decision in United States v. Quintana-Quintana, 383 F.3d 1052, 1052-53 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.